Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 1 of 14

ries Vie nasig,

 

United States Bankruptcy Court for the: JAN 16 2020
Southern District of Florida [=]
Case number (rmown): Chapt 18 Middle District OT this ts an

Tampa civie.u mended filing

Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding 1215

It more space is nesded, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (If known).

|. Debtor’s name BOYKINS, DANNY LEWIS

2 Debtor's unique identifier For non-individual debtors: y
(Federal Employer Identification Number (EIN) _ = N

CJ other . Describe identifier

 

For individual debtors:
af Social Security number. xx - 20-5 9 0 1

1 individual Taxpayer Identification number (TIN): 93 — xx -

 

 

 

 

 

 

OQ other XX-XXXXXXX . Describe identifier
3. Name of foreign og .
representative(s) international Organization Foreign Grantor - Danny L. Boykins # XX-XXXXXXX
4 Foreign proceeding in which .
appointment of the foreign IRS - SS4 Living phone request
representative(s) occurred
5. Nature of the foreign .
p fing Check one:
ej Foreign main proceeding
QO Foreign nonmain proceeding
Q Foreign main proceeding, or in the altemative foreign nonmain proceeding
¢. Evidence of the foreign Ql A certified copy, translated into English, of the decision commencing the foreign proceeding and
proceeding appointing the foreign representative is attached.
Q) Acertificate, translated into English, from the foreign court, affirming the existence of the foreign
preceeding and of the appointment of the foreign representative, is attached.
Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
representative is described below, and relevant documantation, translated into English, Js attached.
see attached Non UCC "RE 158 405 228 US" and IRS Transfer Form 926
Intemational Organization Foreign Grantor filed "For" the DEBTOR
7, Is this the only foreign LJ No. {Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
proceeding with respect to debtor is pending.)
the debtor known to the

foreign representative(s)? Yes

Official Form 407 Chapter 15 Petition for Recognition of a Foreign Proceeding page 1

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 2 of 14

Debtor BOYKINS, DANNY LEWIS

8. Others entitled to notice

9. Addresses

40, Debfor’s website (URL}

1+. Type of debtor

Official Form 401

Attach a list containing the names and addresses cf:

Case number {known},

(i} aif persons or bodies authorized to administer foreign proceedings of the debtor,

(i) ail parties to litigation pending in the United States in which the debtor is a party at the time of fiting of thia

petition, and

(ii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

Country where the debtor has the center of its
main interests:

UNITED STATES "DC"

Individual debtor's habitual rosidence:

Debtor's registered office:

Number Street

 

 

P O BOX 12546

P.O, Box

ST.PETERSBURG FL 33733
City State/Province/Regien ZIP/Postal Code

UNITED STATES - 0C
Country

Address of foreign representative(s):

 

Number Street

Number Street

 

 

PO BOX 12546 cfo P 0 12546

P.O. Box P.O. Box

ST. PETERSBURG FL 33712 St. Petersburg FL 33733
City Siate/Province/Region ZiP/Postal Cade = City StaterProvince/Region ZIP/Postal Code

UNITED STATES - DC
Country

Republic of the United states of America
Country

 

Check one:
Kd Non-individual {check one):

LJ Corporation. Attach a corporate ownership statement containing the information

described in Fed. R. Bankr. P. 7007.1.
{} Partnership
© other. Specify:

 

© individual

Chapter 15 Petition for Recognition of a Forelgn Proceeding page 2

Fe

 

 

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 3 of 14

Debtor BOYKINS, DANNY LEWIS
Name

12. Why Is venue proper in this
district?

13. Signature of foreign
representative(s)

14. Signature of attomey

Official Form 401

Case number (# known,

Check one:
O) Debtor's principal place of business or principal assets in the United States are in this district.

{J Debtor does not have a place of business or assets in the United States, but the following
action or proceeding in a federal or state court is pending against the debtor in this district:

 

© ifneither box is checked, vanue is consistent with the interests of justice and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

NON-UCC "RF 158 405 228 US" and IRS Transfer form 926

| request relief in accordance with chapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
ralief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the
information is true and correct.

  
 

i declare under penalty of perjury that the foregoiyig is true and correct,

Banny; Lewis Boykins

Executedon 01/14/2020
MM /OD/ YYYY

 

x
Signature of foreign representative Printed name
Executedon
MM /OD/ YYYY
x Date

 

Signature of Attorney for foreign representative MM /DD/YYYY

 

Printed nate

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Chapter 15 Petition for Recognition of a Foreign Proceeding page 3

 

 

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 4 of 14

U.S. Republic Bailee/Private Attorney General
c/o 1700 28"" Avenue So.
St. Petersburg, FL 33712 1000 US

Phone (813) 446-4954

To: U.S. Department of Labor
“Federal BANKING- LABOR window”
4200 W Cypress Street, Suite 444
Tampa, FL 33607

Phone: (813} 288-1242
Subject: U.S. Registered Mail - NON-UCC Bailee’s LABOR BANKED CREDIT Claims.
Dear U.S. Labor Banking Agent,

lam, presenting a certified copy of my Republic U.S. Registered- Recorded NON-UCC: Bailee’s
Banked Labor Credits Claim, as a Consideration Meritorious against the United States Federal and State
Constitutional BANKS — for the release of all of my cantracted “Full Faith and credit” Department of
Labor — Labor Credit Banked Depository secured accounts; including all labor security wages, overtime
and pension & welfare benefits.

lam, ordering the Termination and Liquidation of ALL of my UNITED STATES AND STATE OF Labor
Banking Securities and Accounts: this includes all that are listed on my NON-UCC and unlisted accounts
that have been using my Labor Deposits as security collateral. The endorsement of all of the Labor
Banking securities will be completed by me, when they are property presented by honorable banking
agents. Per my U.S. Registered NON-UCC, | am claiming the return to me of all of my Banked Labor
Credit based upon the sound principles of Law and equity. This Action is based upon the Unjust,
Fraudulent, Misrepresentation, Duress and Coercion usage for profit by the BANKRUPTS; the UNITED
STATES and the STATES OF, who have been acting as DERIVATIVE BANKS in apposition to the Original
Constitutional Governmental Chartered Banks.

| arn, also ordering the seizure of all SF 1047 Labor refund claim forms and other Labor Securities
claiming instruments that have been submitted to and not processed by following Government Banking
Officia): the District U.S. Attorney and U.S. Trustee, Clerk of the U.S. District Court, Bureau of Fiscal
Services and the FLORIDA Secretary of State. Florida Division of Labor — Wages, so that they can now be
properly processed, as a protected Whistleblower.

 

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 5 of 14

Per the Universal Banking Laws, this action is to be completed within 3 Days: by delivering to me
a U.S. Republic Labor Credit Debit Card and a green U.S. Republic citizen status Passport. Please contact
me and let me know the status and the time frame for settlement of this filing. Thank you for your time
and Governmental Banking Service.

 
 

 

Posted and Signed by: VY »L ‘ 6.

Danny L. Boykins: Private Attorney ener

Certified Attachment:

1. My U.S. Registered Mail — Non-UCC Labor Claim/Lian.
Cc: U.S. Federal BANKING District Trustee by FAX. 202-307-0672
U.S. Federal District BANKING Court Judge by U S P § via certified mail to: 801 N. Florida Ave.
Tampa FL. 33602

 
  
  

     

of (/6 Ee: 7! ba aorta
M COMMERCIAL CODE ate Posted on Record: 11/20/19
NT FORM NON-UCC Official Document Filing per
Registered Mail #: RF 158 405 228 US

  
   

copy certified by:
STATE OF FLORIDA
FINANCING STATE

 

 

A. NAME & DAYTIME PHONE NUMBER OF CONTACT PERSON
Danny; Boykins phone (813) 446 4954
B. Email Address urpowe4+@iginail.com

| €. SEND ACKNOWLEDGEMENT TO:
Name Danny; Boykins Private Attorney General

Address c’o 1700 28" Ave. So.

Address

 

 

 

 

City/Staw/Zip St. Petersburg Florida Republic, FL33712-0001 US

 

THE AROVE SPACE 18 FOR FILING OFFICE USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME - INSERT ONLY ONE DESTOR NAME (1a OR Ib) -- D0 Not Abbreviate or Combine Names
La ORGANIZATION’S NAME
Danny, Boykins — an American Royal “Civilly Alive- Living Land” Mining Republic Civis Organization
L.b INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAMECS INITIAL{S) SUFFIN

 

 

 

le MAILING ADDRESS Line One . .
This space not available.

 

MAILING ADDRESS Line Two CITY STATE | POSTAL CODE COUNTRY
c/o 1700 28" Ave So. St. Petersburg FL 33712-1000 | US

 

 

 

 

 

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME — INSERT ONLY ONE DEBTOR NAME (2a OR 2b) - Do Not Abbreviate or Combine Names
2.a ORGANIZATION'S NAME

 

2.6 INDIVIDUAL’S SURNAME FIRST PERSON AL NAME ADDITIONAL NAMES )INITIALLS) SUFFIX

 

 

2.0 MAILING ADDRESS Line One
e Me DRESS Line One This space not available.

MAILING ADDRESS Line Two ciry STATE | POSTAL CODE COUNTRY

 

 

 

 

 

 

3, SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR $/P) - INSERT ONLY ONE SECURED PARTY (3a OR 3b)

3.a ORGANIZATION’S NAME

Danny: Boykins — American Principality-Republic Private Aliorney General. International Organization

3.b INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) | SUFFIX

 

 

 

3c MAILING ADDRESS Line Onc
. __=ene This space not available.

 

 

 

 

 

 

MAILING ADDRESS Line Two crry STATE | POSTAL CODE COUNTRY
1700 28" Ave. So. Si, Petersburg FL 33712-1000_ | US

 

4, This FINANCING STATEMENT covers the following collateral:

As the Bailee ~ Principality “Civilly Alive/Derivative Miner” of Age and one having the Full Power of a Private
Attorney General; therefore I am by the Bailor’s Florida Republic Civis Will, Claiming the Bailor’s Constitutional 9"
and 10" Amendment protected Civilly Alive Rights and Powers and the value of this Royal NON-UCC BAILMENT to
be $47billion per this U,S. Registered Mail- Bailee/Bailor NON-UCC Royal Mining Claim and Lien over the United
States of America ~ Registered Royal “Living Land” Mine known as the BAILOR — Danny; Boykins and all of his
associated DANNY BOYKINS Royal Mines held under the foreign “Civil Death” claim jumping fraudulent and
hidden concealment constructive contracts.

Therefore, this “Bailee/Bailor” NON-UCC is a Superior Royal Republic Mining Claim; to demand the restoration of all
stolen mining assets and to prevent all future Foreign Claim

Jumpers from using their hidden UCC “Identity Theft and Civil Death - Claim Jumping” Claims, Liens and Bonds for
their Foreign Corporate “Claim Jumping” Beneficial unjust Profits. After 3 days of settlement grace, all unresolved
“Claim Jumping” by this Bailee will stand at; $100,000,000.00 per corporation and $1,000,000,00 per individual
per day based on Title 18 USC section 1 for the Fraudulent “Claim Jumper’s Claims, Liens and Bonds” that
cause Restriction of this Royal Mine’s Right of Trade and Commerce.

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 7 of 14

 

5. ALTERNATE DESIGNATION (if applicable) |_| LESSEE/LUSSOR i CONSIGNEE-CONSIGNOR YX] BAILER/BAILOR

 

 

 

 

 

tl AG LIEN NON-UCC FELING [| SELLER/BUYER
6. Florida DOCUMENTARY STAMP TAX — YOU ARE REQUIRED 10 CHECK EXACTLY GRE BOX - 4° ¢ , .
All documentary stamps due and payable or to become due and payable purswant io s. 201.22 FS. have been paid. = *
[| Florida Documentary Stamp Tax is not required. eee
7, OPTIONAL FILER REFERENCE DATA tes. 8 e a)
STANDARD FORM - FORM UCC-1 (REV.05/2013) Filing Office Copy Approved by the Secretary of State, State of Florida

Instructions for State of Florida UCC Financing Statement Form (Form UCC-1)

e Please type or laser-print this form. Be sure it is completely legibic. Read all instructions on form. Forms must be compieted
according to Florida state law.
Fill in form very carefully. If you have questions, consult your attorncy. Filing office cannot give legal advice.

e Processing fees are set by the Florida Legislature, arc non-refundable, and are subject to change. To verify processing fees,
contact FLORIDAUCC, LLC. at (856) 222-8526 or email help floridauce.com.
Make checks payable to FLORIDAUCC, LLC. or the Florida Department of State.
Send ONE copy of each filing request, with the appropriate non-refundable processing fee to:

1* Class Mail Overnight Courier Service
FLORIDAUCC, LLC. FLORIDAUCC, LLC.

PO Box 5588 2002 Old St. Augustine Rd. Bidg. D
Tallahassee, FL 32314 Tallahassec, FL 32301

e The acknowledgement copy will be returned to the address indicated in block B.

e Do not insert anything in the open space in the upper right hand portion of this form, it is reserved for filing office use,

e Ifyou need to use attachments, you are encouraged to use the State of Florida Uniform Commercial Code Financing
Statement Form - Addendum and/or the State of Florida Uniform Commercial Code Financing Statement Form - Additional
Party and/or the State of Florida Uniform Commercial Code Financing Statement Form — Additional Infonnation.

 
copy certifide by: LD) fase 2b Srafpee ernest su Rew bpretirrtalecdeat 1s ste: or {tf 2ZP

STATE OF FLORIDA YNIFORM COMMERCIAL CODE Date Posted on Record: 11/20/19
FINANCING STATEMENT FORM NON-UCC Official Document Filing per
Registered Mail #: RF 158 405 214 US

 

A. NAME & DAYTIME PHONE NUMBER OF CONTACT PERSON
Danny: Boykins phone (813) 446 4954
B. Email Address urpowe+@iginail.com

C. SEND ACKNOWLEDGEMENT TO:
Name Danny: Boykins Private Attorney General

 

Address e’o 1700 28" Ave. So.

Address

 

 

 

CityStaw/Zip $1. Petersburg Florida Republic, FL33712-000) US

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR'S ENACT FULL LEGAL NAME — INSERT ONLY ONE DEBTOR NAME (1a OR 1b) - Do Not Abbreviate or Combine Names
1a ORGANIZATIONS NAME
Danny Boykins — INCOLA personal “Civilly Dead” Labor Wagering Organization

 

 

1b INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL{S) SUFFIX

 

 

7. MAIL 268 Line O) . .
Le MAILING ADDRESS Line One This space not available.

 

MAILING ADDRESS Line Two cITy STATE | POSTAL CODE COUNTRY
c/o 1700 28" Ave So. St. Petersburg FL 33712-1000 | US

 

 

 

 

 

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - INSERT ONLY ONE DEBTOR NAME (2a OR 2b)— Do Not Abbreviate or Combine Names
2.0 ORGANIZATION’S NAME

 

2.6 INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S }INITIAL(S) SUFFIX

 

 

20 MAILING ADDRESS Line Ore This space not available,

 

MAILING ADDRESS Line Two CITY STATE | POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME _ (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - INSERT ONLY ONE SECURED PARTY (3a OR 3b)
3a ORGANIZATION’S NAME
Danny; Boykins — a Republic Civis “Civilly Alive” International Organization

 

3.6 INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL{S) SUFFIX

 

 

3.0 MAILING ADDRESS Line O
. ™_ This space not available.

 

MAILING ADDRESS Line Two crry STATE | POSTAL CODE COUNTRY
1700 28" Ave. So. St. Petersburg FL 33712-1000 | US

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

The Bailee is an Florida republic Cicvis Principality “Civilly Alive” of age and one having the Full Power of a Private
Attorney General; therefore I am by the Bailor’s Will Claiming the Bailor’s NON-UCC BAILMENT - Labor Wages
up to $47 billion. This U.S. Registered Mail — Bailee/Bailor NON-UCC Bonded Labor Wagering Security Claim and
Lien stands over all of the associated DANNY L. BOYKINS - UNITED STATES and STATE OF FLORIDA Banked
Labor Wagering Credits held on deposit with the associated Labor Wage Banking Division with-in the Department of
Labor; at the Labor Credit Window for Labor payments or the full Liquidation of all of the Bailor’s registered secured
labor accounts. Therefore, this Labor Credit Lien NON-UCC is a Superior Labor Claim, which demands the restoration
of all withheld Labor Wagering Credits within 3 days to restore my Just Trading Rights, as required by the Law. All
Foreign Claim Jumping Contracts Liens and Bond for their Foreign Corporate “Claim Jumping” Beneficial unjust
Profits are to be terminated. After the 3 days of settlement grace, all unresolved “Labor Wagering Claims: will carry
additional charges based upon Title 15 USC s 1&2 for Labor Trades RESTARINTS. [see the attached sheet for the
BAILOR”’S Labor Wagering Securities]

 
(Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 9 of 14

 

§. ALTERNATE DESIGNATION (if applicable) | LESSEE/LESSOR CONSIGNEE-CONSIGNOR |XX] BAILEF/BAILOR
[J AG LIEN NON-UCC FILING [] SELLER/BUY ER
cmneeeeae ir
4

6. Florida DOCUMENTARY STAMP TAX — YOU ARE REQUIRED TO CHECK EXACTLY ORE BOX =" *! ‘ .
All documentary stamps due and payable or to become due and payable purswant to s. 201.22 F.S.. have been paid. *

 

 

 

[J Florida Documentary Stamp Tax is not required. cae,
7. OPTIONAL FILER REFERENCE DATA fe. _ e a )
STANDARD FORM - FORM UCC-1 (REV.05/2013) Filing Office Copy Approved by the Secretary of State, State of Florida

Instructions for State of Florida UCC Financing Statement Form (Form UCC-1)

e Please type or laser-print this form. Be sure it is completely legible. Read all instructions on form. Forms must be completed
according to Florida state law.
Fill in form very carefully. [f you have questions, consult your attorncy. Filing office cannot give legal advice.

e Processing fees are set by the Florida Legislature, arc non-refundable, and are subject to change. To verify processing fees,

e Make checks payable to FLORIDAUCC, LLC. or the Florida Department of State.

e Send ONE copy of each filing request, with the appropriate non-refundable processing fee to:

1* Class Mail Overnight Courier Service
FLORIDAUCC, LLC. FLORIDAUCC, LLC.

PO Box 5588 2002 Old St. Augustine Rd. Bldg. D
Tallahassee, FL 32314 Tallahassee, FL 32301

e The acknowledgement copy will be returned to the address indicated in block B.

e Do not insert anything in the open space in the upper right hand portion of this form; it is reserved for filing office use.

« Ifyou need to use attachments, you are encouraged to use the State of Florida Uniform Commercial Code Financing
Statement Form — Addendum and/or the State of Florida Uniform Commercial Code Financing Statement Form - Additional
Party and/or the State of Florida Uniform Commercial Code Financing Statement Form — Additional Information.

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 10 of 14

BAILOR/BAILEE NON-UCC # RF 158 405 214 US.
LABOR WAGERING CREDIT Attachment Sheet # 1

UNITED STATES Department of Labor:
Security Labor Credit Wager Payments and Labor Account Liquidation. Window.

socy AL SECURITY - Borided Labor Wagering Security #
“TIS. POSTAL SERVICE - Boniled Labor Wagering Security #
US NAVY DD214N - Selective Service Banded Labor Wagering Security #
_TS NAVY DD214N - Social Security Bonded Labor Wagering Security. #
‘Certificate of Live Birth" - Bonded Labor’ Wagering Security #

$8. MEDICARE ~SS Add-on Bonded Labor Wagering Security #

OR .
STATE OF FLORIDA Department of Labor:
Security: Labor Credit ‘Wager. Payments.and Labor Account Liquidation Window.
certificate of Live Birth” - Bonded Labir Wagering Security # 109-64-033385
1 FLORIDA Driver's License and ID Bonded Labor. Wagering Seeurity# B252-172-64-133-0

US NAVY ‘PD214N - Selective Service Bonded Labor Wager et

UB NAVE DORIAN: Soctal Security ‘Add-on Bonded Labor Wagering Security # XXX-XX-XXXX
* FLORIDA _.:*Vehicle Title - Bonded Labor Wagering Security # 68445879

FL: ; ‘Welilete Salvage Title - Bonded Labor Wagering Security # TFALP52U2PG 119973

 

 

see eees

 

 

   
 

“4

 

 

 

 

 

“STATE OF FLORIDA __. Department of Labor:
Security Labor Credit Payments and Account Liquidation Window.

© Certificate of Marriage Registration - as'a STATE Bonded. Labor. Wagering Security

 

 

 

 

sestasdr cast
FEET REPS OPER TT pete ae AE ee
we ai

Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 11 of 14

NONDISCLOSURE makes any contract = VOIDABLE:

As all BANKRUPT corporations are operating For Profits, they are not paying the Taxes

that they OWE to the True American Government — the “We the People”.

TAX EVASION: FRAUD in Representation or Concealment in attempting to avoid payment of a Tax Legally
Due, as in the case of an INCOME TAX, the filing of a retum fraudulently understated in a willful attempt to
evade payment. Willingham v United States (CAS Tex) 289 F2d 283; Swallow v United States (CA10 Colo) 307
F2d 31, cert den 371 US 950, oh Ee 498, 33 5 Ct 504, rch den 372 US 995, 91 Bd ad TI, SSCA NBA
felony punishable by a fig " ars .
Revenue Code § 7201. {The Governmental BANKRUPT Corporations are - claim exemption ‘Status as a
Charitable Organization but they are in fact operating FOR UNJUST PROFITS ]

CONCEALMENT OF SECURITIES: The OFFENCE (punishable by up to SEVEN years’ imprisonment) of
dishonestly concealing, Destroying, or Defacing any valuable Security, will, or any document issuing from a

court OR Government Department for the purpose of galn for oneself or causing loss to another. Valuable
securities include any documents concerning rights over property, authorizing payment of money or the

delivery of property, or evidencing such rights or the satisfying of any obligation.

: The DUTY of local authority members to disclose (at the time or by prior
notice to the authority) any pecuniary Interest they or thei spouses have i in any matter discussed at a local

authority meeting. 2 g onit. Breach of the Duty is &
{This includes bailment payments i in to the retirement funds of ail COURT Agents;
TAX FREE or never recorded on 1699's}

PUBLIC EMPLOYEES' RETIREMENT SYSTEM (PERS): Governmental BANKRUPT Kickbacks from the
in the fraudulent Governmental BANKRUPT Tax payments obtained from the People and
their property; when the BANKRUPT STATE is already holding the Security Tax Interest Income in the Hidden
Off-Budget CAFR Accounts.

PROCURING BREACH OF CONTRACT: (Inducing Breach of Contract). The TORT of Intentionally
Persuading or Inducing someone to break a contract made by him with a third party. It is actionable by the

party who gulfers LOSS from the Breach. [This is done when the BAR Attorneys induce you pay TAXES out
of your back pocket, because you have a Contract with the STATE that they are to PAY the TAXES}

INTERFERING WITH TRADE OR BUSINESS: The TORT of deliberately interfering with the trade or

business of another person by unlawful means, thereby causing damage to that person, Liability in this TORT
is wider than in the TORT of *procuring breach of contract, since it is not necessary to show that an existing

contract has been interfered with or broken. [SEE Title 15 USC § 1&2.)

TORTURE: n. Under section 134 of the Criminal Justice Act 1988, the offence committed by a public official (or

someone with the official's acquiescence) of intentionally tnflicting severe Physical or Mental Suffering on any
person any wherein the world. It ¢ onment. Under this Act, the accused

" ae 0 5
had a defense if he proved that his conduct was legally authorized, ited 0 or excusable. However, the
prohibition on torture as set out in Article 3 of the European Convention on Human Rights is now part of UK law
as a consequence of the *Human Rights Act. This right is an *absolute right, and torture can never be justified as
being in the public interest, no matter how great that public interest might be. Public authorities have a limited
but positive duty to protect this Right from interference by third parties. [In America this is covered under
the Civil Rights Act. Also covered by the United Nations’ Civil Rights protections.]

WARD OF STATE: A CHILD becomes a WARD OF STATE when a WARDSHIP order {

 

 

 

COLB or Any STATE
CHILD Contract is issyed} is made and the STATE’S DUTY to the Ward to pay all Bills and it remains until he

reaches the age of 18 OR until a court orders that he should cease to be a Ward and all Entitlements Restored
to the Ward.

i

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 12 of 14

 

 

 

 

 

 

Return by a U.S. Transferor of Pror

rom 926 to a Forel ign. Corporation OME No. ones
aoe Tteauy > Go to www.ire.gov/FormG26 for instructions and the latest information. pane
intemal Revenue Service > Attech to your income tex retum for the year of the transfer or distribution. 4 Sequence No. 128
GT _ U.S. Trensferor Information (see instructions)
Name of transferor Identifying number (see instructions)
Deeny Bowens XXX-XX-XXXX __

_ Is the transteree a specified 10%-owned forsign corporation that is not a controlled foreign corporation? . [_] Yes LI No

2 Hf the transferor was @ corporation, complete questions 2a through 2d.
a If the transfer was a section 367{a) or (b) transfer, was the transferor controiled 1d (under section 368(cH °
five or fewer domestic corporations? . . . . . . iv] Yes C1 No
b Did the transferor remain in existence after the transfer? Soe ee be ee ee ee wy ss £7 Yew I No
if not, fist the controlling shareholder(s) and their identifying number(s}.

 

 

Controlling shareholder identifying number

 

See Attached NON-UCC "RF 158 405 228 US!' all Labor Contacts are.to be transferred
by the U. S. Trustee of Labor to the IRS for Delivery to the Treasury Department for the

Transferee's EIN Repubiic Labor Trust account # XX-XXXXXXX

 

 

 

 

c If the transferor was a member of an affiliated group fling a consolidated return, was it the parent
corporation?. . 2 . . . Coe ee eh ee .. . . OF Yes £1 Ne

If not, list the name and employer identification number (EIN) of the parent corporation.

 

 

 

 

 

 

 

 

 

Name of parent corporation EIN of parent corporation
d Have basis adjustments under section 367(aX4) beanmade?. . 2. . =... . se ye) 6D Yes LC] No
3 = sif the transferor was a partner in a partnership that was the actual transferor (but is not treated ae such under saction 367),
complete questions 3a through 3d.
a_List the name and EIN of the transferor's partnership.
Name of parinership EW of partnership
b Did the partner pick up its pra rata share of gain on the transfer of partnership assets? =. =. | | =... CJ Yes L) No
¢  |s the partner disposing of its entire interest in the partnership?.. . ... . O Yes 0 No
d is the partner disposing of an interest in a limited partnership that is regularly traded on an » established
securities market? .. . ._. . [) Yes [J] No
E000) _Transferee Foreign Corporation Information (eee Instructions)
4 Name of transferee (foreign corporation) Sa identifying number, if any
Grantor Trust XX-XXXXXXX
6  Addrass (Including country} &b Reference ID number
; ow . (see Instructions)
clo P O Box 12546 St.Petersburg, Florida Republic, "FL 33733 US XXX-XX-XXXX

 

 

7 Country code of country of incorporation or organization (see instructions}

United States of America Republic
8 Foreign law characterization (see instructions)

International organization
@ _\e the transferee foreign corporation a controlled foreign corporation? =. =. =. =. =.=. =... =. . . Wy Yes LT No

For Paperwork Reduction Act Notice, see separate instructions. ‘Cat. No. 160025 fom Rev. 11-2048)

 

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 13 of 14

 

 

 

 

 

 

 

Form 928 (Rev. 11-2078) _ _ Page 2
information Transter of Property (see instructions)
Section A—Cash
Type of
property pala ot
Cash
40  Wascash the only property transferrad?. 2. 2 2 2 2... we ee ee eh 6 os No

if “Yaa," skip the remainder of Part Ill and go to Part {V.

Type of
property

Stock and
securities

 

11 Did the transferor transfer stock or securities subject to section 367(a) with respect to which a gain

recognition agreement was filed? . 2. . CI Yee — No
128 Wore any nse of frag branch including a branch that forign cergardedenty) aneferesto 8
foreign corporation? . .. an [] Yes [) No

if “Yes,” go to line 12b.

b Was the transferor a domestic corporation that transferred substantially all of the assets of a foreign branch
(including @ branch that is a foreign disregarded entity) to a specified 10%-owned foreign corporation? .. . [J] Yes (2 No
if “Yea,” continue to line 126, \f "No," skip lines 12c and 12d, and go to fine 13.

c Immediately after the transfer, was tha domestic corporation a U.S. shareholder with fespect to the
transferee foreign corporation?.. . . . . . (1 Yes () No
if “Yas,” continue to line 12d. if “No,” akip fine 12d, and go to line 13.

d= Enter the transferred loss amount included in gross income as required under section 91 ® $

13 (Did the transteror transfer property described In section 387(dy4)?. =... ww. «UL Vos LJ No

if “No,” skip Section C and questions 144 through 15.

 

C= to Section
Type of tw fc} . t my
property Date of Oss of Users | Arm's length price | Cost or other basio
Property described
in sac, 367(aN4)

 

Form (Rev, 11-2078)

 
Case 8:20-bk-00348-MGW Doc1 Filed 01/16/20 Page 14 of 14

 

Form 28 (Rev. 11-2018) Page J
14a Did the transferor transfer any intangible property that, at the time of the transfer, had a useful life
reasonably anticipated to exceed 20 years? 5. . . . OYes 0 No
b At the time of the transfer, did any of the transferred intangible property have an indefinite useful Ife? . CO Yes C1 No
e Did the transferor choose to apply the 20-year inclusion period Provided under Regulations section
1,387(d)-1(c}@Ki) for any intangible property? . . . . . . . OO Yes {No
dif the answer fo line 14c¢ is “Yes,” onter the total estimated anticipated incoma or cost ‘reduction attributable
to the intangible property's, or properties’, as applicable, use(s) beyond the 20-year period described in
Regulations section 1.367{d)}-1(ch3\iy > §
15 Was any intangible property transferred considered or anticlpated to be, at the time of the transter or at any

time thereafter, a platiorm contribution as defined in Regulations section 1.482-7(cH1)? . . =. . |. C) vee [1] Ne

 

Supplemental Part Ill Information Required To Be Reported (see instructions)

 

 

 

 

 

 

 

 

 

ERIM _ Additional information Regarding Transter of Property (see instructions)

16

7
16

@aogsn

 

 

Enter the vransferor's interest in the transferee foreign corporation before and after the transfer.
la} Before 10096 {b) After O%

Type of nonrecognition transaction {see instructions) >
indicate whether any transfer reported in Part Ill ls subject to any of the following.

 

Gain recognition under section 904()(8).. 2 0... kw, . - we ew we ea. . Cb Yes [No
Gain recognition under section SO4(UGHPF) 6. we ee ee ee ehhh 6d Xs No
Rcapture under section 160M) es ss ED vee EINe
Exchange gain under section 987... toe ew ee ee ee 6d OD ¥08 C1 No
Did this transfer result from a change in entity classification? . an . Cl Yes [I No

Did a domestic corporation make a distribution of property covered by ‘geotion 367(6)(2)? See instructions . 0 Yes [_}] No

tt “Yes,” complete lines 20b and 20c.

Enter the total amount of gain or jogs recognized pursuant to Regulations section 1.367(a)}-2{b)  $

Did the domestic corporation not recognize gain or loss on the distribution of property because the

property was used in the conduct of U.S. trade or business under Regulations section 1.367(e}-2(b)(2)? . CI Yee C1 No

Did a domestic corporation make a section 355 distribution | of stock In a foreign contraled corporation

covered by section 387(e1)? See instructions... _. - El Yes [No
Form 826 (Rev. 11-2015}

 
